I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: 14591-34716 Depository Name & Location East West Bank East West Bank East West Bank East West Bank Bank of America Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 1655 Grant Street, Bldg. A, 10th Fl Concord, CA 94520-2445 Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Props-760 S. Hill St, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 0 0 2.LESS: Total Prior Disbursements 0 0 0 3.Beginning Balance 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 Disbursements 0 0 0 TOTAL Disbursements 0 0 0 7.Ending Balance 0 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: 2237133612GXX 12352-45599 14591-61927 Depository Name & Location Bank of America Bank of America Bank of America California Bank & Trust Cathay Bank 300 S. Grand Ave Los Angeles, CA 90071 1655 Grant Street, Bldg. A, 10th Fl Concord, CA 94520-2445 1655 Grant Street, Bldg. A, 10th Fl Concord, CA 94520-2445 903 Calle Amancer, Suite 140 San Clemente, CA 92673 9650 Flair Ave, 7th Fl El Monte, CA 91731 Meruelo Maddux Props-760 S. Hill St, LLC Meruelo Maddux Properties, L.P. Merco Group-Overland Terminal, LLC 788 South Alameda, LLC Alameda Produce Market, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 0 2.LESS: Total Prior Disbursements 0 0 3.Beginning Balance 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 0 0 0 TOTAL RECEIPTS 0 0 0 0 5.BALANCE 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements 0 0 0 0 0 TOTAL Disbursements 0 0 0 7.Ending Balance 0 0 0 2 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location Cathay Bank East West Bank East West Bank East West Bank East West Bank 9650 Flair Ave, 7th Fl El Monte, CA 91731 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux Properties, L.P. Meruelo Maddux-1000 E. Cesar Chavez, LLC MMP-1009 North Citrus Ave, Covina, LLC Meruelo Maddux Props-1060 N. Vignes, LLC Merco Group-1211 E. Washington Blvd, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 A/R - Pre Filing 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 0 TOTAL RECEIPTS 0 0 5.BALANCE 0 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements 0 0 TOTAL Disbursements 0 0 7.Ending Balance 0 0 0 0 0 3 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 MMP-12385 San Fernanando Road, LLC Merco Group-1308 S. Orchard, LLC Merco Group-146 E. Front St, LLC Merco Group-1500 Griffith Ave, LLC Meruelo Maddux Props-1919 Vineburn St, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements 0 TOTAL Disbursements 0 7.Ending Balance 0 0 0 0 0 4 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-2001-2021 West Mission Blvd, LLC Merco Group-2040 Camfield Ave, LLC Meruelo Maddux Props-2131 Humboldt St, LLC Meruelo Maddux-230 W. Ave 26, LLC Meruelo Maddux-2415 E. Washington Blvd., LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 Disbursements TOTAL Disbursements 7.Ending Balance 0 0 0 0 0 5 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-2529 Santa Fe Ave, LLC 2640 Washington Blvd, LLC Meruelo Maddux Props-2951 Lenwood Road, LLC Meruelo Maddux Props-306-330 N. Ave 21, LLC Merco Group-3185 E. Washington Blvd, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 A/R - Pre Filing 0 0 0 General Sales 0 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 Disbursements TOTAL Disbursements 7.Ending Balance 0 0 0 0 0 6 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux-336 W. 11th St, LLC Meruelo Maddux-420 Boyd St, LLC Merco Group-425 West 11th St, LLC Merco Group-4th St Center, LLC Meruelo Maddux-500 Mateo St, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 A/R - Pre Filing 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements TOTAL Disbursements 7.Ending Balance 0 0 0 0 0 7 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux-5500 Flotilla St, LLC Meruelo Maddux-555 Central Ave, LLC Merco Group-5707 S. Alameda, LLC Merco Group-620 Gladys Ave, LLC Meruelo Wall St, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 0 2.LESS: Total Prior Disbursements 0 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 A/R - Pre Filing 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 Disbursements 0 TOTAL Disbursements 0 7.Ending Balance 0 0 0 0 0 8 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Wall St, LLC Meruelo Maddux Props-760 S. Hill St, LLC Meruelo Maddux Props-760 S. Hill St, LLC 788 South Alameda, LLC 788 South Alameda, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 A/R - Pre Filing 0 0 0 General Sales 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements 0 TOTAL Disbursements 7.Ending Balance 0 0 0 9 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-801 E. 7th St, LLC Meruelo Maddux-817-825 S. Hill St, LLC 905 8th St, LLC Meruelo Maddux-915-949 S. Hill St, LLC Alameda Produce Market, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing A/R - Pre Filing 0 0 0 General Sales 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts Disbursements TOTAL Disbursements 7.Ending Balance 0 0 0 0 0 10 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Alameda Produce Market, LLC Alameda Produce Market, LLC Meruelo Baldwin Park, LLC Merco Group-Ceres St Produce, LLC Meruelo Maddux Construction, Inc. Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 Disbursements 0 TOTAL Disbursements 7.Ending Balance 0 0 0 0 11 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13358, 13376 13358, 13376 Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-Little J, LLC Meruelo Maddux-Mission Blvd, LLC Merco Group, LLC Meruelo Farms, LLC Meruelo Farms, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 0 2.LESS: Total Prior Disbursements 0 3.Beginning Balance 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 Disbursements 0 TOTAL Disbursements 7.Ending Balance 0 0 0 0 0 12 Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group, LLC Meruelo Maddux Management, LLC Meruelo Maddux Properties, L.P. Meruelo Maddux Properties, L.P. Meruelo Maddux-3rd & Omar St, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 0 0 3.Beginning Balance 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 A/R - Pre Filing 0 0 0 0 General Sales 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 Disbursements 0 0 TOTAL Disbursements 0 0 7.Ending Balance 0 13 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-Overland Terminal, LLC Santa Fe Commerce Center, Inc. Santa Fe & Washington Market, LLC Merco Group-Southpark, LLC MMP Ventures, LLC Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession Debtor-In-Possession 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 A/R - Pre Filing 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 Disbursements 0 TOTAL Disbursements 7.Ending Balance 0 0 0 0 0 14 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 06/30/2009 06/30/2009 06/30/2009 06/30/2009 06/30/2009 Account Number: 001-623532 Depository Name & Location East West Bank Preferred Bank Pacific Commerce Bank Pacific Western Bank United Commercial Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 601 S. Figueroa Street, 29th FlLos Angeles, CA 90017 420 E. 3rd Street, Suite 100Los Angeles, CA 90013 444 S. Flower Street, 14th FloorLos Angeles, CA 90071 8632 E. Valley Blvd.
